Citation Nr: 1125817	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-09 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to April 1994.

This matter was last before the Board of Veterans' Appeals (Board) in March 2010, on appeal of an October 2005 rating decision of the Columbia, South Carolina Regional Office (RO); the claim subsequently was transferred to the Winston-Salem, North Carolina RO.  The 2005 rating decision, in pertinent part, denied the claim and the Board remanded for additional development.  As the claims file does not reflect substantial compliance with the remand directives, the Board will again remand the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 1999, the Veteran, accompanied by his authorized representative, appeared at a hearing held before a former Veterans Law Judge in Winston-Salem, North Carolina; a transcript of that hearing has been associated with the claims file.  As that Veterans Law Judge is no longer with the Board, the Veteran was asked, in accordance with 38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2010), by a May 2011 letter if he wished to have another hearing.  However, he has not responded to that letter or otherwise indicated his desire for another hearing on the issue of entitlement to TDIU.

As further addressed below, the Board notes that the issues of entitlement to service connection for an acquired psychiatric disability and right hand neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board is bound to ensure compliance with remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the record shows that a directive from the March 2010 remand was not completed.  

The Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In order to establish service connection for TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran currently does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), but he has raised additional claims of service connection that could affect his eligibility under the schedular criteria.  In March 2010, the Board directed the RO to address the additional claims raised by the Veteran.  Specifically, the first directive in the 2010 remand was: "adjudicate the issues of entitlement to service connection for right hand neuropathy and an acquired psychiatric disorder."  The claims file reflects no such adjudication and, as those claims are inextricably intertwined with the Veteran's claim of entitlement to TDIU, the Board cannot render a decision on that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The appeal is therefore REMANDED to the RO for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file.  Obtain all identified outstanding records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Following the above action, review the evidence, take any additional development deemed necessary, and adjudicate the claims of entitlement to service connection for right hand neuropathy and an acquired psychiatric disability.

3. Afterwards, review and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his authorized representative must be issued a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



